R-823     ,.


                  THE   ATTORNEY               GENERAL,                      ‘..
                                                                             )i
                             OF    TEXAS
                             AUWI-XN   11. -
PRICE  DANIEL
ATTORNEYGENERAL

                               October 1, 1947

             Honorable Sidney 3. Brown           Opinion No. V-395
             County Attorney
             Fort Bend County                    Re: The taxability of      '
             Richmond, Texas                         certain real property .,
                                                     on which Sugarland In-
                                                     dustries granted cer-
                                                     tain easement rights
                                                     to Fort Bend County
                                                     Water Control and Im-
                                                     provement District.
             Dqor Mr. Drown:
                       Your requeet for an official opinion bearing
             date of September 18, 1947, Is as follows:
                           "A question has arisen as to whether ap-
                    proximately900 acres of land owned by the
                  : Sugarlbnd   Induntrles should be subject to
                    State and County taxes. This land is located
                    in the FortBend County Water,Controland Im-
                    provement District number One which was cre-
                    ated about 1929 and the Sugarland Industries
                    and some of its subsidiariesconveyed certain
                    easement rights to the Ford Bend County Water
                    Control and ImprovementDistrict number One
                    in 1936 and these easements conveyed approxi-
                    mately 900 acres. Since 1937 the officials
                    of the Sugarland Industrieshave signed the
                    assessmentrolls on the property and marked
                    the asBes&aent as being exempt from taxation
                    becauusethe property WOE owned by the Fort
                    Bend County Water Control and Improvement
                    District, a political subdivisionof the
                    State.
                         "About ninety per cent of the area oom-
                    prising the Fort Bend County Water Control
                    and ImprovementDistrict number One is Owned
                    by the Sugarland Industries and a survey waB
                    made by them of all the small lakee, sloughs,
                    creeks, and bayous on their land and then the
                    easement was conveyed to the District. The
Honorable Sidney J. Brown, Page 2 (V-395)


     easement contained the following provisions
     with reference to the purpose of the grant,
     to-wit:
          "'A prior and superior right to take,
     we, enjoy, and dispose of for use by others,
     any and all water constitutingthe natural
     flow, flood or impoundedwaters of Oyster
     Creek, subject only to such prierities,
     other than those which would otherwise arise
     by virtue of riparian rights, as may be pro-
     vided by law with respect thereto.'
          "i * *

          "The Assessor and Collector of Fort
     Bend County certainly does not intend to tax
     the Water Control and ImprovementDlatrict
     but he is contendingthat Sugarland Indus-
     tries should pay taxes for the past ten
     years on the value of their remaXning in-
     terast in the property. The lahd is now
     being sold for home sites along the lake
     fronts and the Assessor and Collector has
     refused to issue tax certificotasuntil
     taxes arc paid upon the land for the part
     ten years.
          Concretelyyour question is: "Dow the grant-
ing by Sugarland Industries to the Fort Bend County Water
Mntrol and ImprovementDistrict of an easement in cer-
pn real property owned by it operate to exempt the
#*perty in question from ad valorem taxation?'
          We do not think this question requires eXten@-
rd dlscursion. It is no longer a debatable question in
fhia State, It, indeed, it ever was. A mere easement
granted to the Fort Bend County Water Control and Im-
provement District by the Sugarland Industrieswill not
support an exemption since the grantors remain in fact
the owners of the property.
          In the case of City of Corpus Christi v.
State, 155 S. W. (2d) 824 (is&i, error refused), the
landowners#ranted t$ the city of Corpus  Christi a
forty-year easement for the constructionand use of
a water reservoir, the owners retaining title, the
mineral rights and agriculturalrights with respect
to a certain portion of the tract, which however the
Honorable   Sidney   J. Brown, Page 3 (V-395)


city could use as a rtservelr in c8s* of 8n ntmtrgtncy.n
In prosing upon the question, the Court stated:
           "We are of the opinion that the written
      Instrument involved f8 an easement deed. It
      Is so described in the conveyance itself.
      Its effect was to burden the lands described
      therein with an eaaement which undoubtedly
      oper8ted to decrease substantiallythe value
      of the property for farming or grazing pur-
      poses. It did not, however, diminish or de-
      stroy the title or estate of said gr8ntors
      to the extent that such Interest can no long-
      er be clasaificd  8s real property and taxed
      as such. Article 7146, Vernon’s Ann. Civ'.
            * Victor   v. Hinson, 12 Tex. 30, 102
      i%?;d     194; 40 Tex’. Jur., 9: , B 63.I’
We peTccivt no distinction in your c8sc and-the city of
Corpus Christi case. Indeed, the facts seem almost par-
rllel.
         Articles 7146 and 7319, V. C.,9. provide
respectively:
           “Real property for the purpose of taxa-
      tion, shall be construed to include the land
      Itself, whether laid out In town lots or
      otherwise,and all buildingsj structuresand
      improvements,or other fixtures of whatsoever
      kind thereon, and 811 rights and privileges
      belong&n& or in 4ny wise appertaining there-
      to, and all mlnea, minerals, quarries and
      fo8slls in and under the same.”
           “For the purpose of taxation, real prop-
      erty shall include all lands within this Stat@,
      and all build$ngs gnd fixtures thereon and ap-
      pertaining th8r*ta,Waxceptsuch 8s are txprtsa-
      ly exempt48 by law.
            It is quite apparent that this property of the
Su rrl.and Industriesis real estate subject to taxation
un iE4r the foregoing statutory provisions and the Corpus
ChrZsti case, supra, notwithstandingthe easement un-
doubtedly operates to decreaee the value of the property
for other purposes. However, it did not, a8 expressed
In the 18nguage of the Corpus Chrlsl$ case, “diminish
or destroy the title or estate ol said grlntors to the
Honorable Sidney J. Brown, Page 4 (V-395)


extent that such Interest can no loper be classified
as real property and taxed 8s such.
          You'are, therefore,advised that the prop-
erty of the Sugarland Industriesinvolved in your
opinion request is subject to taxation.
                     SUMMARY
         An easement granted by the owner of
    real property to 8 tax exempt political
     subdivlsiofiof the State,will not exempt
    the entire property from taxation since
    the grantors remain the owners 'ofa aub-
     St8nti81 interest in the property. Arts.
    7146 and 7319, V. C. S.; City of Corpus
    .Christlv. State, 155 S. W. (2d) 82%.
                               Very truly yours
                           ATTORNEY GENERAL OF TEXAS




'LPL,'JCP

                           APPROVED: